DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the two co-fluent turbine design in the reply filed on 5/31/2022 (best drawn to Figures 23-27) and sub-sub-species of Figure 29 is acknowledged.  As per the interview with applicant the examiner acknowledges that Figures 7-19 are drawn to a non-confluent design which is non-elected. Examiner notes that applicant indicated claim 13 as elected for consideration and withdrew claims 14-18 all of which depend on Claim 13. Upon review Claim 13 appears to contain the subject matter of a third volute for which claims 14-18 were withdrawn. As such it is understood that Claim 13 is drawn to the currently unelected embodiment and will be considered withdrawn for the sake of examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2010029550 to Kuspert.
As to claim 1, Kuspert discloses a casing for a turbine rotor comprising: a first fluid supply channel configured to direct a first working fluid onto the turbine rotor (6); and a second fluid supply channel configured to direct a second working fluid to impart torque on the turbine rotor in the same direction as the direction in which torque is imparted on the turbine rotor by the first working fluid (7), wherein the first fluid supply channel and the second fluid supply channel are arranged to direct the first working fluid and the second working fluid from separate inlets to the casing to form a co-fluent flow of first working fluid and second working fluid to be directed onto a set of turbine blades of the turbine rotor (6 and 7 enter separately best shown figure 3, and mix to co-fluent flow at 45 where 45 may be interpreted to be a path of either 6 or 7 predominately, Fig 2; Par 0049) (Alternatively, 6 and 7 enter separately then at valve 50 in second position -Par 0046- the second flow 7 enters into the first flow 6 and exits the first flow 6 nozzle Ad1 onto the turbine wheel co-fluently).
As to claim 2, Kuspert discloses the first and second fluid supply channels are configured to cause the first working fluid and the second working fluid to be co- fluent within a circumferential portion of the first fluid supply channel or the second fluid supply channel for distributing the first working fluid or the second working fluid about the circumference of the turbine rotor (Par 0049 alternatively Par 0046 as described Claim 1 above).
As to claim 3, Kuspert discloses the second fluid supply channel is configured to expel the second working fluid into the first fluid supply channel (Par 0049 alternatively Par 0046 as described Claim 1 above).
As to claim 19, Kuspert discloses The casing according to claim 1, for use with a radial turbine (Fig 2).
As to claim 20, Kuspert discloses A turbine comprising the casing according to claim 1, and the turbine rotor (Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010029550 to Kuspert as applied to claim 1 above in view of US Publication 20100024419 to Pierpont.
As to claim 4, while Kuspert, discloses that the turbine can have a vane structure to control the flow through the turbine (Par 0041) it does not go into any detail regarding this potential feature.
Pierpont discloses the second fluid supply channel comprises a plurality of fluid guiding structures circumferentially disposed around an axis of the turbine rotor (90 and walls of volute at 90, Par 0024-0025).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kuspert to include the second fluid supply channel comprises a plurality of fluid guiding structures circumferentially disposed around an axis of the turbine rotor using the teachings of Pierpont so as to better control the pressure and flowrate to tailor the pressure in the system to an ideal pressure and flowrate for the optimal ranges of the turbine as already focused on by the design of Kuspert (Par 0046-0049,0052).
As to claim 5, the modified Kuspert, discloses the fluid guiding structures comprise nozzles (space between 90 and volute walls effectively acts as a nozzle).
As to claim 6, the modified Kuspert, discloses the second fluid supply channel further comprises an annulus formed around an axis of the turbine rotor, the annulus configured to direct the second working fluid into each of the nozzles (Kuspert spiral volute around the turbine, 7, Figures)( Pierpont 80).
As to claim 7, the modified Kuspert, discloses the annulus is offset from the nozzles along the axis of the turbine rotor (Pierpont: 90 vs 80 they are offset where central axis of 80 is not directly over 90).
As to claim 8, the modified Kuspert, discloses at least one of the nozzles comprises a convergent or convergent-divergent nozzle (the space between 90 will act as convergent divergent nozzle by restricting space between the vanes and exiting walls of the volute in the nozzle region and then opening it up into the area adjacent the turbine).

    PNG
    media_image1.png
    217
    313
    media_image1.png
    Greyscale

As to claim 9, the modified Kuspert, discloses wherein at least one of the nozzles further comprises a metering device configured to control a flow rate of the second working fluid (the vanes of nozzle is a metering device and controls flow rate as disclosed Pierpont 90, Par 0024-0025).
As to claim 10, the modified Kuspert, discloses the metering device is configured to alter the area of a nozzle orifice (with the vanes as part of the nozzle described above their orientation and size are what directly effect area of the nozzle orifice area Pierpont Par 0025 and subsequent flowrate and pressure).
As to claim 11, the modified Kuspert, discloses the metering device is configured to pulse the flow of the second working fluid (This would be occurring already as the system of Kuspert uses a pulse induction mode when both volutes are being used and as such the metering device of the modified Kuspert would pass the pulsed flow through the metering device Par 0047).


Claims 1,20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 20120260654 to Proepper in view of US Publication 2010029550 to Kuspert.
As to claim 1, Proepper discloses a casing for a turbine rotor comprising: a first fluid supply channel configured to direct a first working fluid onto the turbine rotor (10); and a second fluid supply channel configured to direct a second working fluid (28) to impart torque on the turbine rotor in the same direction as the direction in which torque is imparted on the turbine rotor by the first working fluid, wherein the first fluid supply channel and the second fluid supply channel are arranged to direct the first working fluid and the second working fluid from separate inlets to the casing (10,28).
Proepper does not expressly disclose first and second flows form a co-fluent flow of first working fluid and second working fluid to be directed onto a set of turbine blades of the turbine rotor.
Kuspert discloses first and second flows form a co-fluent flow of first working fluid and second working fluid to be directed onto a set of turbine blades of the turbine rotor (6 and 7 enter separately best shown figure 3, and mix to co-fluent flow at 45 where 45 may be interpreted to be a path of either 6 or 7 predominately, Fig 2; Par 0049) (Alternatively, 6 and 7 enter separately then at valve 50 in second position -Par 0046- the second flow 7 enters into the first flow 6 and exits the first flow 6 nozzle Ad1 onto the turbine wheel co-fluently).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Proepper to include how first and second flows form a co-fluent flow of first working fluid and second working fluid to be directed onto a set of turbine blades of the turbine rotor using the teachings of Kuspert so as to assist in controlling backpressure and flowrate to the most efficient flow through the turbine for maximum energy production (as cited in Kuspert).
As to claim 20, Proepper discloses a turbine comprising the casing according to claim 1, and the turbine rotor (Proepper 4; Kuspert as cited above).
As to claim 21, Proepper discloses a source of primary fluid supplied to the turbine as the first working fluid (10); and a steam generator to generate steam (18,26) supplied as the second working fluid to the turbine.
As to claim 22, Proepper discloses the system comprises an energy recovery system in which the steam generator is configured to heat water to generate the steam based on heat extracted from the primary fluid or a further fluid (18,26).
As to claim 23, Proepper discloses the source of primary fluid comprises an internal combustion engine (2) and the primary fluid comprises exhaust gas from the internal combustion engine (10).




Claims 1,24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6293086 to Reynolds in view of US Publication 2010029550 to Kuspert.
As to claim 1, Reynolds discloses a casing for a turbine rotor comprising: a first fluid supply channel configured to direct a first working fluid onto the turbine rotor (14 into 15 Fig 2); and a second fluid supply channel configured to direct a second working fluid (36 into 15 Fig 2) to impart torque on the turbine rotor in the same direction as the direction in which torque is imparted on the turbine rotor by the first working fluid, wherein the first fluid supply channel and the second fluid supply channel are arranged to direct the first working fluid and the second working fluid from separate inlets to the casing (14 to 15; 36 to 15).
Reynolds does not expressly disclose first and second flows form a co-fluent flow of first working fluid and second working fluid to be directed onto a set of turbine blades of the turbine rotor.
Kuspert discloses first and second flows form a co-fluent flow of first working fluid and second working fluid to be directed onto a set of turbine blades of the turbine rotor (6 and 7 enter separately best shown figure 3, and mix to co-fluent flow at 45 where 45 may be interpreted to be a path of either 6 or 7 predominately, Fig 2; Par 0049) (Alternatively, 6 and 7 enter separately then at valve 50 in second position -Par 0046- the second flow 7 enters into the first flow 6 and exits the first flow 6 nozzle Ad1 onto the turbine wheel co-fluently).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Reynolds to include how first and second flows form a co-fluent flow of first working fluid and second working fluid to be directed onto a set of turbine blades of the turbine rotor using the teachings of Kuspert so as to assist in controlling backpressure and flowrate to the most efficient flow through the turbine for maximum energy production (as cited in Kuspert).
As to claim 24, Reynolds discloses An apparatus comprising: at least one heat engine (12,13,14 Fig 2) to combust a fuel and generate exhaust gas comprising water as a combustion product; and an inverted Brayton cycle heat engine (15,36,38,16) comprising an inverted-Brayton-cycle turbine (15) driven by said exhaust gas, and an inverted Brayton-cycle compressor driven by said inverted-Brayton-cycle turbine to receive and to compress said exhaust gas from said Inverted-Brayton-cycle turbine (16); a condenser (38) located in a fluid path of said exhaust gas between said inverted-Brayton-cycle turbine and said inverted-Brayton-cycle compressor to condense at least some of said water from said exhaust gas to form condensed water (32); and a steam-generating heat exchanger (36) to receive the condensed water from said condenser (via 37) and to transfer heat to said condensed water to generate steam (exit 36); wherein said inverted-Brayton-cycle turbine comprises the casing according to claim 1 (In light of Kuspert above at 15), said first working fluid comprises said exhaust gas (14 to 15) and said second working fluid comprises said steam (36 to 15) generated by the steam-generating heat exchanger.
Reynolds discloses substantially all the limitations of the claim(s) except for a plurality of heat engines.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a plurality of heat engines , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010029550 to Kuspert as applied to claim 1 above in view of US Patent 6490499 to Duffin.
As to claim 26, the examiner takes official notice that it was known at the time of invention, as sampled by Duffin (Abs) to use A computer-readable storage medium storing the data structure of claim 1 and it would have been obvious to do so with Kuspert so as to be able to make multiple copies of the design of claim 1 reliably and within machining tolerances.


Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746